

 
SIMMONS BEDDING COMPANY
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
 
CREDIT AND GUARANTY AGREEMENT
 
THIS FIRST AMENDMENT (this “Amendment”) dated as of February 9, 2007 to
the SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of May
25, 2006 (the “Credit Agreement”) is entered into by and among SIMMONS BEDDING
COMPANY (formerly known as Simmons Company), a Delaware corporation (“Company”),
THL-SC BEDDING COMPANY, a Delaware corporation (“Holdings”),
CERTAIN SUBSIDIARIES OF COMPANY PARTY HERETO, as Credit Support Parties,
GOLDMAN SACHS CREDIT PARTNERS L.P., sole bookrunner, Lead Arranger and
Syndication Agent,
CERTAIN FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HERETO, and
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent. Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Credit Agreement and in the amendments contained in Section 1 hereof.
 
RECITALS
 


 
WHEREAS, Company and Requisite Lenders desire to amend the Credit Agreement as
set forth below.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.  AMENDMENTS TO CREDIT AGREEMENT
 
Section 1 of the Credit Agreement is herby amended as follows: 
 
(a) The definition of “Parent” is hereby deleted and replaced in its entirety as
follows:
 
“Parent” means Simmons Company (formerly known as THL Bedding Holding Company),
a Delaware corporation, or any direct or indirect parent thereof.


 
(b) The definition of “Parent Notes” is hereby deleted and replaced in its
entirety as follows:
 
“Parent Notes” means those certain (i) 10% Senior Discount Notes due 2014 issued
by Parent pursuant to that certain Indenture dated as of December 15, 2004 by
and between Parent and Wells Fargo Bank, National Association, as Trustee, and
(ii) the loans made under that certain Credit Agreement dated as of February [
], 2007 by and among Simmons Holdco, Inc., the lenders from time to time party
thereto, and Deutsche Bank Trust Company Americas, as administrative agent, in
each case, as such notes, Indenture, loans and Credit Agreement may be amended,
restated, supplemented or otherwise modified from time to time.


 
SECTION 2.  CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective only upon the satisfaction or waiver of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):
 
1.  Execution. Credit Parties and Requisite Lenders shall have executed this
Amendment.
 
2.  Fees. The Agents shall have received all expenses and other amounts due and
payable on or prior to the First Amendment Effective Date, including, to the
extent invoiced at least two days prior to the First Amendment Effective Date,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or under any other Credit Document.
 
SECTION 3.  BORROWER’S REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, the Company represents and warrants to
each Lender that the following statements are true, correct and complete in all
material respects:
 
1.  Corporate Power and Authority. Each Credit Party which is party hereto has
all requisite corporate or other organizational power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Amendment
(the “Amended Agreement”).
 
2.  Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary corporate or other organizational action on the part of each Credit
Party.
 
3.  No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement do
not and will not (i) violate or conflict with (A) any provision of any law,
governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, or of the certificate or articles of incorporation or partnership
agreement, other constitutive documents or by-laws of Holdings or any of its
Subsidiaries or (B) any applicable order, judgment or decree of any court or
other agency of government binding on Holdings or any of its Subsidiaries, (ii)
be in conflict with, result in a breach of or constitute (alone or with notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries, except where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3, could not
reasonably be expected to have a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of each Credit Party (other than any Liens created under any of the
Credit Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Credit Party, except for
such approvals or consents which will be obtained on or before the First
Amendment Effective Date or the failure of which to obtain would not reasonably
be expected to have a Material Adverse Effect.
 
4.  Governmental Consents. No consent or approval of, registration or filing
with or any other action by any federal, state or other governmental authority
or regulatory body is or will be required in connection with the execution and
delivery by each Credit Party of this Amendment and the performance by Company
and Holdings of the Amended Agreement, except for such actions, consents and
approvals the failure to obtain or make could not reasonably be expected to
result in a Material Adverse Effect or which have been obtained and are in full
force and effect.
 
5.  Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
6.  Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true, correct and complete in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
 
7.  Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing that would constitute an Event of Default or a
Default.
 
SECTION 4.  ACKNOWLEDGMENT AND CONSENT
 
Each of the Credit Parties set forth on the signature pages hereto are
collectively referred to herein as the “Credit Support Parties”, and the Credit
Documents to which they are a party are collectively referred to herein as the
“Credit Support Documents”.
 
Each of the Company and the Credit Support Parties hereby acknowledges that it
has reviewed the terms and provisions of the Credit Agreement and this Amendment
and consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each of the Company and the Credit Support Parties hereby confirms
that each Credit Support Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Support Documents the payment and performance of all “Obligations” under each of
the Credit Support Documents to which is a party (in each case as such terms are
defined in the applicable Credit Support Document).
 
Each of the Company and the Credit Support Parties acknowledges and agrees that
any of the Credit Support Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each of the Company and the
Credit Support Parties represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the First Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
 
Each of the Company and the Credit Support Parties acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
each such Credit Support Party is not required by the terms of the Credit
Agreement or any other Credit Support Document to consent to the amendments to
the Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, this Amendment or any other Credit Support Document shall be
deemed to require the consent of any of the Company and each such Credit Support
Party to any future amendments to the Credit Agreement.
 
SECTION 5.  MISCELLANEOUS
 
1.  Reference to and Effect on the Credit Agreement and the Credit Documents.
 
(1) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
 
(2) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(3) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Agent or Lender under,
the Credit Agreement or any of the other Credit Documents.
 
2.  Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
3.  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
 
4.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts (including by means of
facsimile), each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
 
[Remainder of page intentionally left blank]

|


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




BORROWER:
SIMMONS BEDDING COMPANY
         
By:  /s/  William S. Creekmuir      
 
Name:  William S. Creekmuir
Title:  Executive Vice President and Chief Financial Officer
       
HOLDINGS:
THL-SC BEDDING COMPANY
         
By:  /s/  William S. Creekmuir       
 
Name:  William S. Creekmuir
Title:  Executive Vice President and Chief Financial Officer
   


 


--------------------------------------------------------------------------------






   
CREDIT SUPPORT PARTIES:
THE SIMMONS MANUFACTURING CO., LLC
WORLD OF SLEEP OUTLETS, LLC
SIMMONS CONTRACT SALES, LLC
(for purposes of Section 4 only) as a Credit Support Party
         
By:  /s/  William S. Creekmuir       
 
Name:  William. S. Creekmuir
Title:  Executive Vice President and Chief Financial Officer
   

 

 
 


--------------------------------------------------------------------------------






 
WINDSOR BEDDING CO., LLC
(for purposes of Section 4 only) as a Credit Support Party
         
By:  /s/  William S. Creekmuir       
 
Name:  William S. Creekmuir
Title:  Executive Vice President and Chief Financial Officer




 


--------------------------------------------------------------------------------






 
DREAMWELL, LTD.
SIMMONS CAPITAL MANAGEMENT, LLC
(for purposes of Section 4 only) as a Credit Support Party
     
By:  /s/  David A. Liskow       
 
Name:  David A. Liskow
Title:  Secretary and Controller
                           




 


--------------------------------------------------------------------------------





LENDERS AND AGENTS
GOLDMAN SACHS CREDIT PARTNERS L.P.,
individually, as sole bookrunner, Lead Arranger, Syndication Agent and as Lender
     
By:  /s/  Elizabeth Fischer       
 
Name:  Elizabeth Fischer
Title: 
Authorized Signatory
   




 
 


--------------------------------------------------------------------------------






 
DEUTSHE BANK AG,
NEW YORK BRANCH,
as Administrative Agent
     
By:  /s/  Evelyn Thierry       
 
Name:  Evelyn Thierry
Title:  Vice President
     
By:  /s/  Scottye Lindsey       
 
Name:  Scottye Lindsey
Title:  Director
         
DEUTSHE BANK AG,
CAYMAN ISLANDS BRANCH,
individually, as a Lender
     
By:  /s/  Evelyn Thierry       
 
Name:  Evelyn Thierry
Title:  Vice President
     
By:  /s/  Scottye Lindsey       
 
Name:  Scottye Lindsey
Title:  Director
   




 


--------------------------------------------------------------------------------


 
 
 